Russell, Judge.
The only assignment of error in this bill of exceptions is to an order reciting that “plaintiff’s general demurrer to defendant’s answer as amended is hereby sustained and said answer is hereby dismissed as to the defense of estoppel.” That this is not such a final judgment as will support a direct bill of exceptions, even though it leaves the case, a suit on a promissory note, without any issuable defense, see Johnson v. First Nat. Bank, 50 Ga. App. 90 (177 SE 73) and citations.
It follows that the bill of exceptions must be

Dismissed.


Felton, C. J., and Eberhardt, J., concur.